UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number 0-3430 (Check One): ýForm 10-KSBoForm 20-FoForm 11-Ko Form 10-QoForm 10-DoForm N-SAR oForm N-CSR FOR Period Ended:March 31, 2007 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page)Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If thenotificationrelatesto a portion of the filing checked above, identify the Item(s) to which the notification relates: PART IREGISTRANT INFORMATION Full Name of Registrant:Intermost Corporation Former Name if Applicable:not applicable Address of Principal Executive Offices (Street and Number):31st Floor, 3B31-23 GuomaoBuilding, 005, Renmin Rd. (South), Shenzhen, People’s Republic of China 518014 PART II RULE 12b-25(b) AND (c) If the subjectreport could not be filed without unreasonable effort or expense and the registrant seeksrelief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) ý (a)The reason described in reasonable detail in Part III of this form could not be eliminated withoutunreasonable effort or expense (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transitionreport on Form 10-Q or 10-QSB, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.) The registrant is in the process of collecting data from its subsidiaries and affiliates in order to complete its audit.Additionally, the registrant’s Chief Executive Officer will be traveling and unavailable to review the completed audit prior to its being filed.Because of these reasons, the audit will likely not be completed in time for complete review by the registrant’s Chief Executive Officer to timely file a complete and accurate report. PART IV OTHER INFORMATION (1)Name and telephone number of person to contactinregardtothis notification Paul Marotta 650 227-8000 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s).ýYesoNo (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report orportion thereof?oYesýNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Intermost Corporation (Name of Registrant as Specified in Charter) hascausedthisnotificationto be signed on its behalf by the undersigned hereunto duly authorized. Date: September 25, 2007 INTERMOST CORPORATION / Rocky Wurianghai/ By: Rocky Wurianghai Chief Executive Officer
